                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




U.S. BANK, N.A., AS TRUSTEE  )
FOR J.P. MORGAN MORTGAGE     )
ACQUISITION CORP. 2005-OPT1, )
ASSET-BACKED PASS-THROUGH    )
CERTIFICATES, SERIES 2005-OPT1,
                             )
                             )
          Plaintiff,         )
                             )                      CIVIL ACTION NO.
V.                           )
                             )                      3:18-CV-1307-G (BN)
ALINE TORRES AND GIBRAN      )
TORRES, AS INDEPENDENT CO-   )
ADMINISTRATORS OF THE ESTATE )
OF JACINTO HERNANDEZ TORRES, )
FIDEL ROBLEDO, LORENA DEL    )
CARMEN MIRANDA, AND PRAIRIE )
PLACE, LLC,                  )
                             )
          Defendants.        )




        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the findings and recommendation of the United States Magistrate Judge dated

September 4, 2019, the court finds that the findings and recommendation of the

magistrate judge are correct and they are accepted as the findings and recommendation

of the court.
      It is therefore ORDERED that the findings and recommendation of the United

States Magistrate Judge are accepted and defendant Aline Torres’s motion to dismiss

(docket entry 41) and defendant Gibran Torres’s motion to dismiss (docket entry 40)

are DENIED.

      SO ORDERED.

September 27, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge




                                       -2-
